DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 07/15/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding the newly amended claim language:  “Rangam describes a method in which the camera process communicates with external sensors in the camera itself in order to determine the motion data of the action camera and if that motion reaches a velocity threshold, it will automate the camera settings in order to optimize video quality. Not only is this an entirely different problem than the one that claim 1 provides a solution to, but it is clear that Rangam does not and cannot teach (1) a user device having a sensor array, wherein the sensor array captures at least a motion data and a velocity vector data of the recording device when the recording device is in motion, wherein the user device and the recording device are separate devices (2) an attachment member configured to couple the user device to the recording device at a predetermined distance …”
Examiner notes that while the claims firs recite that the devices are separate, the claims go on to attach the devices together in a rigid mechanical fashion and connect the devices together electronically, exactly as they are connected in a smart phone or a smart camera of the prior art. 
Examiner suggests claiming additional detail about the user device and the recording device that set up the problem which the remainder of the claims proposes to solve.
Applicant argues:  “While Rangam does describe that sensor data from the accelerometer may be used to generate motion metadata comprising velocity and/or acceleration vectors representative of motion of the camera I00, that is where the similarities end. Rangam is completely silent on the calibrations or the conversions described above with relation to claim 1.”
Examiner notes that Rangam collects substantively identical data and provides it to substantively similar image processing software to what is intended by the Applicant.  And since the collected data is usable by the similar processing software, it indicates that the intermediate arrangement of data yields predictable results.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).	
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Where Applicant refers to an algorithm or a structure by a trade name without redefining its scope, that algorithm or structure are submitted as known in the art in compliance with 35 U.S.C. 112 requirements.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 1-3, 7, 10-13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170085796 to Rangam (“Rangam”) in view of US 20150346722 to Herz (“Herz”).
Regarding Claim 1:  “A system for tracking the movement of a recording device to form a composite image the system comprising:
a user device having a sensor array, wherein the sensor array captures at least three-dimensional motion data, orientation data, and a velocity vector data of the recording device when the recording device is in motion;  (“For example, sensor data from the accelerometer may be used to generate motion metadata, comprising velocity and/or acceleration vectors representative of motion of the camera 100. … determine a measure of motion for each type of different types of motions”  Rangam, Paragraph 21, 32.)
an attachment member configured to couple the user device to the recording device at a predetermined distance from the recording device so that when the recording device is in motion, the user device is also in motion via the attachment member;  (“In one embodiment, the sensors 140 [user device] are rigidly coupled [attached] to the camera 100 [recording device] …”  Rangam, Paragraph 21.)
a server comprising a processor and a memory in communication with the processor, wherein the user device is in communication with the server, and wherein the server stores a set of program modules executable by the processor wherein the user device is in communication with the server, and the program modules comprising:  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the server can be a local smart device processor or a remote computer.  Prior art teaches such embodiments:  “The I/O interface 160 [user device] may also include an interface to synchronize the camera 100 [recording device] with other cameras or with other external devices, such as a remote control, a second camera, a smartphone [local server], a client device, or a video server [remote servers].”  Rangam, Paragraph 23.)
an input module for receiving input data from the user device regarding a lens profile of the recording device; … a calibration module configured to receive the data regarding the lens profile of the recording device, and further receive the orientation data, the three-dimensional motion data and the velocity vector data of the recording device based on a changing position of the recording device and the user device over time, and (“The camera 100 may receive 304 input data, which may include sensor data from one or more sensors 140 [see motion and orientation sensors above] … camera state information (e.g., a current operation mode of the camera 100), physical capabilities of the camera, or a combination of these or other factors.”  Rangam, Paragraph 31.  As a physical capability of the camera:  “The lens 112 can be, for example, a wide angle lens, hemispherical, or hyperhemispherical lens that focuses light entering the lens to the image sensor 114 which captures images and/or video frames.” Rangam, Paragraph 18.  Where necessary, it would have been obvious to one of ordinary skill in the art that where a system is designed to receive data on physical capabilities of the camera, that one of such received parameters would be a lens profile of the camera, because it is material information to how the image data is to be processed.)
continuously calibrate a position of the recording device during a recording session,  (Specification defines calibration only in terms of receiving this information from a user or from sensors:  “The user may input various data points that will be used in calibration such as … a position of the user device 228 relative to a position of the recording device 102. … This calibration step may be automated using various sensors, as well.”  See Specification, Paragraph 66.  Prior art teaches this capability:  “The camera 100 may receive 304 input data, which may include sensor data … user preferences, camera state information … The sensor and content analytics module 202 may further analyze the captured image content to determine a motion measure of the camera 100 relative to the captured object(s),” which indicates continuous calibration of motion sensor and other data to calculate the motion of the camera while moving with respect to the object.  Rangam, Paragraphs 31-32.)
a recorder module for receiving the orientation data, the three-dimensional motion data and the velocity vector data from the user device via the sensor array; and  (“The sensor data may be stored in association with the captured image or video data as metadata.”  Rangam, Paragraph 21.)
a conversion module configured to combine the data regarding the lens profile, of the recording device, the orientation data, the three-dimensional motion data and velocity vector data of the recording device based on a changing position of the recording device and the user device over time (“For example, sensor data from the accelerometer may be used to generate motion metadata [thus reformatting sensor data], comprising velocity and/or acceleration vectors representative of motion of the camera 100.”  See Rangam, Paragraph 21.)
and further configured to reformat the motion data into Z-Y-X matrix;  (“For example, sensor data from the accelerometer may be used to generate motion metadata, comprising velocity and/or acceleration vectors representative of motion of the camera 100. … determine a measure of motion for each type of different types of motions.”  Rangam, Paragraph 21, 32.  
Note that rearranging or substituting the order in which coordinates are listed is an arrangement of existing data that does not change the functionality of the claimed system or the content of the data, and yields predictable results.  
While Rangam does not explicitly teach a Z-Y-X format for the data, it does indicate that sensor data can be freely processed and formatted to create various types of metadata: “Sensor data captured from the various sensors 140 may be processed to generate other types of metadata.” Rangam, Paragraph 21.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to arrange motion data in any desirable order, in order to format it for further processing.  Rangam, Paragraph 21.  Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.)
a composite module configured to reformat the combined data and transform the data into a predetermined file in a file format in response to a user input, wherein the file format is usable by a compositing suite, a three-dimensional application, or both … wherein the file is downloadable by a user to and provides an accurate three-dimensional match moving solve directly from principle photography and which automates the match moving and allows a user to insert the composite image into the principle photography.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (1) reformatting stores sensor and camera data in a standard format, and (2) a JPEG file is an industry standard format usable by a user of image processing applications, downloadable by a user, and can be used as standard input for compositing, 3D processing, or other automated image processing applications.  See Specification, Paragraph 59. Prior art teaches:  “The sensor data may be stored in association with the captured image or video data as metadata. … The image processor 116 encodes the frame data into a renderable or displayable image, for instance in the JPEG format or any other suitable format.”  See Rangam, Paragraphs 21 and 44.  See examples of “other suitable format” in references below.)
Rangam teaches an integration of imaging and sensory that applicant regards to be a desired hardware solution (See Specification, Paragraphs 5-7), but does not teach the use of the claimed imaging system in the context of compositing images for augmented reality.   
Herz teaches the application of substantively similar hardware in the context of providing an augmented reality experience:  “The VARC provides an integrated display system for UV camera view( s) (i.e, primary First Person View (FPV) or secondary UV camera payload view) with a Heads Up Display (HUD) system for real-time vehicle telemetry, mission parameters, and augmented, geo-coordinate coded, content that is interactive on-screen”   Herz, Paragraph 34..  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of an integrated system of cameras, sensors, and image processing of Rangam in the context of creating an augmented reality experience as taught in Herz, in order to take advantage of modern smart device capabilities in the area of augmented reality experience.  Herz, Paragraph 114.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  As indicated above, modern smart devices and networked systems seem to possess the integration of hardware features desired by the Applicant.
	
Regarding Claim 2: “The system of claim 1, wherein 
the motion data is three rotation axes X-Y-Z matrix, and the velocity vector is three velocity vectors, and (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, reasonable interpretation three degrees of freedom / coordinates are required to record each motion / velocity and orientation / rotation of an object in the real world, six degrees of freedom in all.  See Specification, Paragraph 4.  Prior art teaches recording such data:  “For example, sensor data from the accelerometer may be used to generate motion metadata, comprising velocity and/or acceleration vectors representative of motion of the camera 100. Furthermore, sensor data from the orientation sensor may be used to generate orientation metadata describing the orientation of the camera 100.”  Rangam, Paragraph 21.)
Regarding Claim 3: “The system of claim 1, further comprising an input module for receiving inputs comprising:  (“The camera 100 may receive 304 input data, which may include sensor data from one or more sensors 140 … camera state information (e.g., a current operation mode of the camera 100), physical capabilities of the camera, or a combination of these or other factors.”  Rangam, Paragraph 31.)
a frame rate of the recording device;  (As a camera state, “In a burst image operation mode, the image sensor 114 may capture a burst of multiple images at frame rates of, for example, 3 fps (frames per second), 5 fps, 8 fps, 10 fps, 30 fps, 48 fps, 60 fps, 120 fps, or higher.”  Rangam, Paragraph 19.)
a resolution of the recording device.  (As one of the camera states:  “In different configurable operation modes, the image sensor 114 may capture high-definition images having a resolution of, for example, 3 Mp (megapixels), …”  Rangam, Paragraph 19.)
Regarding Claim 7:  “The system of claim 1, wherein the recorder module is configured to store the captured motion data and velocity vectors in at least one of the database, a cloud or the user device.”  (“Processed image data may be temporarily or persistently stored to system memory 130 and/or to a non-volatile storage [on the user device] … The sensor data may be stored in assocrntion with the captured image or video data as metadata.”  Rangam, Paragraph 21.)
Regarding Claim 10: “The system of claim 1, wherein 
the user device further comprises a microphone in communication with the recorder module for syncing data input with a scene that is being recorded by the recording device, wherein when the microphone hears a slate of a clapperboard the recorder module begins gathering data from the sensor array; and”  (“An audio subsystem 150 may include, for example, one or more microphones and one or more audio processors to capture and process audio data correlated with video capture.”  Rangam, Paragraph 22.)
“a camera configured to start image sequence capturing.”  (“For example, a capture device can be configured to capture a single image, a time-lapsed burst of multiple images, or video captured at varying frames per second” exemplifying capture of image sequences.  Rangam, Paragraph 5.)
Claim 11 “A method for tracking the movement of a recording device to form a composite image” is rejected for reasons stated for Claim 1, because the system elements of Claim 1 implement the method steps of Claim 11.
Claim 12 is rejected for reasons stated for Claim 2 in view of the Claim 11 rejection.
Claim 13 is rejected for reasons stated for Claim 3 in view of the Claim 11 rejection.
Claim 17 is rejected for reasons stated for Claim 7 in view of the Claim 11 rejection.
Claim 20 is rejected for reasons stated for Claim 10 in view of the Claim 11 rejection.

Claims 4, 6 and 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable Rangam and Herz in view of US 20080123994 to Schultz (“Schultz”).
Regarding Claim 4:   “The system of claim 3, wherein the conversion module further combines the data for the frame rate, the resolution and the lens profile with the position of the user device relative to the lens of the recording device, and the motion data and velocity vector data and transform the data into a JSON file for storage on a network.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a JSON file refers to the JavaScript Object Notation, the 2017 international standard (ECMA-404 and ISO/IEC 21778:2017).  
Rangam and Herz do not teach combining the data as claimed above into a JSON file. 
Shultz teaches the above claimed feature in the context of storing substantively similar image and image related information: “The resulting image and its corresponding projective equations are then stored. The resulting image can be stored in any format, including one of many industry standard image formats … the following data should, in a preferred embodiment, be stored as metadata with the resulting image, either appended to the same file or in another file readily accessible (an industry standard practice is to use the same filename but with a different file extension): …”   Schultz, Paragraphs 74-80.  
Although Schultz does not specifically recite a JSON standard, it does indicate that the data “can be stored in any format, including one of many industry standard image formats” as well as under other different files and file extensions.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Rangam and Herz to combine the data into a JSON file for storage on a network as taught in Schultz, in order to store the captured information using industry standard file formats.  …”   Schultz, Paragraph 74.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 6:  “The system of claim 3, wherein the conversion module outputs the JSON file to the compositing suite, three-dimensional application, or both, so that a visual element is accurately placed in the composite image.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a visual element is accurately placed in the composite image as a result of providing the recorded information to the image application in a standard file.  Claim 4 and the corresponding rejection reasons provide the recorded information to the image application in a standard file, and thus are designed to produce the intended results in this claim.  Also note “enhances coordination and safety by having accurate real-time position data from all vehicles within the PARDE.”  Herz, Page 8, 5th paragraph and statement of motivation in Claim 1.)
Claims 14, 16 are rejected for reasons stated for Claims 4, 6 respectively in view of the Claim 11 rejection.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Rangam, Herz, Schultz and US 20110148623 to Bishop (“Bishop”).
Regarding Claim 5:  “The system of claim 4, wherein the conversion module comprises 
wherein the conversion module converts the data into .tbx or .aec.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this refers to industry standard file formats, such as TermBase eXchange (TBX) an international standard (ISO 30042:2019) for the representation of structured concept-oriented terminological data.  Schultz indicates that the data “can be stored in any format, including one of many industry standard image formats” as well as under other different files and file extensions.  See reasons for obviousness and statement of motivation in Claim 4.)
Rangam, Herz, Schultz do not teach “a Kalman filter and filters the data for statistical noise.”
Bishop teaches the above claimed feature in the context of storing substantively similar image and image related information: “The Kalman filter may be configured to account for noise in the measured movement information and other data (e.g., location, displacement, velocity, acceleration, elapsed time, direction, and so on) by employing a model”   Bishop, Paragraph 46.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Rangam, Herz, Schultz to use a Kalman filter to filter the data for statistical noise as taught in Schultz, in order “to account for noise in the measured movement information and other data”   Bishop, Paragraph 46.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Rangam, Herz, and US 7921997 Burns (“Burns”).
Regarding Claim 8:  “The system of claim 1”
Rangam, Herz do not teach “wherein the attachment member comprises arms and pivots so that it is movable before locking into place.”  
Burns teaches the above claim feature in the context of attachable and interchangeable components:  “The embodiment implements attachable containment features which can house various peripheral devices and/or personal articles. … For devices like convertible notebook computers (where the upper enclosure pivots upwards, swivels 180 degrees, and then is pivoted back down to the base enclosure), tablet style computers (having only one enclosure member), or other similarly configured devices, a variation of the clip embodiment may be employed. Instead of the two hinged arms, the clip would comprise two ( or more if necessary) separate parts. The outer arm would be inserted into device fittings 50a, 50b, 50c, and 50d and lock into place.”  Burns, Column 3, lines 35-40, Column 11, lines 48-61, and Fig. 1.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Rangam, Herz, to implement an attachment member that comprises arms and pivots so that it is movable before locking into place, as taught in Burns, in order to add attachments to the computing devices that houses various peripheral devices   Burns, Column 3, lines 35-40.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Claim 18 is rejected for reasons stated for Claims 8 respectively in view of the Claim 11 rejection.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Rangam, Herz, and US 20180232815 to Kopans (“Kopans”).
Regarding Claim 9:  “The system of claim 1,”
Rangam, Herz, do not teach “wherein the sensor array comprises an infrared LED and infrared light detector, wherein the infrared LED and infrared light detector ascertain the position of the user device relative to the motion capturing device.”
Kopans teaches the above claim feature in the context of connecting sensors with a computing device:  “sensors, infra-red sensors, kinetic inductance detectors, LED as light sensors, optical position sensors, photodetectors, photodiodes, phototransisters, photoelectric sensors, and photoresisters, in which case the sensor input 2606 may include an sensed optical input from the sender 2602 and/or one or more objects in the environment (which may, for example, be stored in the form of images and/or video);”  Kopans, Paragraph 248.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Rangam, Herz, to implement the position sensing based on an infrared LED and infrared light detector as claimed above and as taught in Kopans, in order to implement the position sensing described in Rangam and Herz using this type of an optical sensor as one of the substitute position sensing technologies.  See Kopans, Paragraph 248.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Claim 19 is rejected for reasons stated for Claims 9 respectively in view of the Claim 11 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483